 PROB 12C                                                                             Report Date: January 22, 2019
(6/16)
                                                                                                     FILED IN THE
                                       United States District Court                              U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                            Jan 22, 2019
                                                                                                SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jason Michael Stalkfleet                  Case Number: 0980 2:08CR06075-EFS-1
 Address of Offender:                 West Richland, Washington 99353
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: September 16, 2009
 Original Offense:           Distribution of a Controlled Substance - Heroin, 18 U.S.C. § 841(a); Distribution of
                             a Controlled Substance - Heroin, 21 U.S.C. § 841(a); Distribution of a Controlled
                             Substance - Heroin, 21 U.S.C. § 841(a)
 Original Sentence:          Prison - 96 months;             Type of Supervision: Supervised Release
                             TSR - 72 months

 Revocation Sentence:        Prison- 16 months;
 May 16, 2017                TSR - 38 months
 Asst. U.S. Attorney:        Benjamin Seal                   Date Supervision Commenced: August 16, 2018
 Defense Attorney:           Federal Defenders Office        Date Supervision Expires: October 15, 2021


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 01/17/2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            7           Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing. As directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: The offender is considered to be in violation of his period of
                        supervised release by using controlled substances, suboxone, and marijuana, on or prior to
                        January 15, 2019.

                        On August 16, 2018, the offender signed his judgement in a criminal case stating he
                        understood that he could not use illegal controlled substances.
Prob12C
Re: Stalkfeet, Jason Michael
January 22, 2019
Page 2

                      On January 15, 2019, the offender reported to the probation office in Richland, Washington,
                      and a random drug test was administered. When the urine sample provided returned
                      presumptive positive for the presence of methamphetamine and marijuana the offender noted
                      he had returned home on January 10, 2019, to find his wife passed out on the couch of his
                      home with methamphetamine by her. He went on to admit he obtained the methamphetamine
                      and used it. The sample was forwarded to Alere to be confirmed for both methamphetamine
                      and marijuana and an additional test was requested for suboxone.

                      On January 18, 2019, the sample returned positive for the presence of marijuana, suboxone,
                      and methamphetamine. The methamphetamine was addressed in the January 17, 2019,
                      petition and violation report. The positive finding for the marijuana and suboxone was
                      unknown until the sample was confirmed on January 18, 2019.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     01/22/2019
                                                                            s/David L. McCary
                                                                            David L. McCary
                                                                            U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer

                                                                                   January 22, 2019
                                                                            Date
